                       United States District Court
                                            FOR THE
              EASTERN DISTRICT OF TEXAS, MARSHALL DIVISION




MERS KUTT, )
                                                         )
          Plaintiff (pro se) )
                              } Civil Action No 2: 19-cv-316
              v.                                )
                                                         )
APPLE INC. et al. )
                                                         )
           Defendant(s) )


                          MOTION FOR AMENDED COMPLAINT

Plaintiff requests permission from the Court to amend the Complaint with the attached

submission.



Plaintiff apologizes for the delay however unfortunately, the company printing 40 copies of our

original Complaint made errors by merging parts of a previous obsolete document which also

used different letters 0, A,B,C and not A,B,C,D and thereby placed some defendants into

incorrect groups and incorrect offences sere listed. Plaintiff regrets the inconvenience that caused

an unknown number of the defendants.


This being the first District Court case for the pro se defendant, he initially attempted to have

marshals serve the summons but was told by the marshal that there was only one marshal and

that it was also not the preferred method. Plaintiff then took great care to have someone else file

the documents on priority mail and receiving a signature upon receipt by each defendant. Even

this was quite expensive as the cost for each of two defendants in far east was 80 dollars.




                                                 1
He has since learned that certified mail delivery was called for and will do that upon receiving

permission from the court to send the amended complaint.


Plaintiff edited the earlier document for typing errors and made any modification that will better

present the many vitally important issues and this has been challenging as so much new ground

has been covered and parts as history of the computer world and the world have recently been

rewritten as a result of this invention.


National Geographic invited Carla Hayden, the United States Librarian of Congress, to select the

top 10 inventions in history for changing the world (which are quoted in the submission), and

plaintiffs invention of the PC washed 4th in the world and was published in the June, 2017

edition of National Geographic s publication.


Plaintiff emailed the summons to the court earlier, and he personally delivered the amended

complaint to the court on Monday November 25, 2019, and will deliver the amended complaint

to the court on Wednesday, November 27,2019.


Yours Truly,
                                                                   ¦ ,-       f c.r



                                                              Mers Kutt, C.M., B.A.

Date: Nov.15, 2019

Submitted by plaintiff Mers Kutt,
63 Highland Park Blvd., Thornhill, ON. Canada
647 569 1919,
to:

Marshall Eastern Texas District Court,

100 Houston Ave., Marshall, Tx. 75670




                                                2
